Case 2:19-bk-19146-WB      Doc 12 Filed 08/12/19 Entered 08/12/19 18:54:58                Desc
                            Main Document Page 1 of 3




  1
                                                               FILED & ENTERED
  2

  3                                                                   AUG 12 2019
  4
                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
  5                                                              BY bryant     DEPUTY CLERK


  6
                             UNITED STATES BANKRUPTCY COURT
  7                           CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
  8

  9
        In re:                                  Case No. 2:19-bk-19146 WB
 10
        COREY DEMON SIMS                        Chapter 11
 11

 12                                             ORDER SCHEDULING CHAPTER 11
                                                STATUS AND CASE MANAGEMENT
 13                           Debtor(s)         CONFERENCE

 14                                             Hearing:
                                                Date: September 5, 2019
 15                                             Time: 10:00 A.M.
                                                Place: 255 E. Temple Street, Ctrm: 1375, 13th fl
 16                                                     Los Angeles, CA 90012

 17

 18

 19
              PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. Section 105(d), the Court
 20   will conduct a status conference in the above case at the place and time set forth
      above.
 21
             PLEASE TAKE FURTHER NOTICE that, based upon the Court’s records and
 22   evidence presented at the status conference, the Court may do one or more of the
      following at the status conference (or at any continued hearing) without further notice:
 23
             1.    dismiss the case;
 24          2.    convert the case to another chapter;
             3.    order the appointment of a chapter 11 trustee;
 25          4.    establish deadlines for the filing of claims, requests for payment of
                   expenses of administration and/or objections to claims;
 26
Case 2:19-bk-19146-WB   Doc 12 Filed 08/12/19 Entered 08/12/19 18:54:58            Desc
                         Main Document Page 2 of 3




  1        5.    set deadlines for filing or soliciting acceptances of a proposed plan and
                 disclosure statement by the debtor or any other party in interest;
  2

  3        6.    fix the scope and format of the notice to be provided regarding the hearing
                 on approval of the disclosure statement;
  4
           7.    provide that the hearing on approval of the disclosure statement may be
  5              combined with the hearing on confirmation of the plan;

  6        8.    set a deadline for confirmation of a plan;

  7        9.    set deadlines for compliance with reporting and other chapter 11 debtor in
                 possession requirements;
  8
           10.   set deadlines for the assumption or rejection of executory contracts or
  9              unexpired leases; and/or
 10
           11.   refer matters to mediation.
 11
           IT IS HEREBY ORDERED as follows:
 12
           1.    The debtor in possession (or the chapter 11 trustee, if one has been
 13              appointed), shall serve a copy of this order on the United States Trustee,
                 all secured creditors, the official committee of unsecured creditors and its
 14              counsel (or the 20 largest unsecured creditors, if no committee has been
                 appointed) and any parties that have requested special notice in the cases
 15              not less than 21 days prior to the date scheduled for the status
                 conference;
 16
           2.    The debtor in possession (or the chapter 11 trustee, if one has been
 17              appointed) shall file with the court and serve on the parties identified in the
                 preceding paragraph not less than 14 days prior to the date scheduled for
 18
                 the status conference a written status report that includes the following
 19              information:

 20              a.     a brief description of the debtor(s) businesses and operations, if
                        any, and the principal assets and liabilities of each estate;
 21              b.     brief answers to these questions:

 22                     1.     What precipitated the bankruptcy filing?
                        2.     What does the debtor hope to accomplish in this chapter 11
 23                            case?
                        3.     What are the principal disputes or problems likely to be
 24                            encountered during the course of the debtor(s)
                               reorganization efforts?
 25
                        4.     How does the debtor recommend that these disputes be
 26                            resolved and why?
Case 2:19-bk-19146-WB         Doc 12 Filed 08/12/19 Entered 08/12/19 18:54:58          Desc
                               Main Document Page 3 of 3




  1                           5.    Has the debtor complied with all of its duties under 11
                                    U.S.C. Section 521, 1006 and 1107 and all applicable
  2
                                    guidelines of the Office of the United States Trustee, and, if
  3                                 not, why not?

  4                           6.    Do any parties claim an interest in cash collateral of the
                                    debtor?
  5
                              7.    Is the debtor using cash that any party claims as its cash
  6                                 collateral and, if so, on what date(s) did the debtor obtain an
                                    order authorizing the use of such cash or the consent of
  7                                 such party?

  8
                      c.      the identity of all professionals retained or to be retained by the
  9                           estate, the dates on which applications for the employment of such
                              professionals were filed or submitted to the United States Trustee,
 10
                              the dates on which orders were entered in response to such
 11                           applications, if any, and a general description of the type of
                              services to be rendered by each or the purpose of the employment;
 12
                      d.      in operating cases, evidence regarding projected income and
 13                           expenses for the first six months of the case;

 14                   e.      proposed deadlines for the filing of claims and objections to claims;

 15                   f.      a proposed deadline for the filing of a plan and disclosure
                              statement; and
 16
                      g.      a discussion of any significant unexpired leases and executory
 17                           contracts to which the debtor is a party and the debtor(s) intentions
                              with regard to these leases and contracts.
 18

 19                                                      ###

 20

 21
      Date: August 12, 2019
 22

 23

 24

 25

 26
